Case 1:15-cv-01206-TWP-TAB Document 179 Filed 02/03/21 Page 1 of 3 PageID #: 1059




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  TERRY DAVIS,                                          )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )     Case No. 1:15-cv-01206-TWP-TAB
                                                        )
  DAVID MASON, Lt., and                                 )
  BLAKE THRASHER, Officer,                              )
                                                        )
                                Defendants.             )

      ORDER GRANTING IN PART AND DENYING IN PART MOTION IN LIMINE

         This mater is before the Court on the Defendants Motion in Limine, seeking to exclude

  certain categories of testimony. (Dkt. 167.) For the reasons stated below, the Motion is granted

  in part and denied in part.

                                             I. DISCUSSION

         "[J]udges have broad discretion in ruling on evidentiary questions during trial or before on

  motions in limine." Jenkins v. Chrysler Motors Corp., 316 F.3d 663, 664 (7th Cir. 2002). The

  court excludes evidence on a motion in limine only if the evidence clearly is not admissible for

  any purposes. See Hawthorne Partners v. AT&T Technologies, Inc., 831 F. Supp. 1398, 1400

  (N.D. Ill. 1993). Unless evidence meets this exacting standard, evidentiary rulings must be

  deferred until trial so questions of foundation, relevancy, and prejudice may be resolved in context.

  Id. at 1400-01. Moreover, denial of a motion in limine does not necessarily mean that all evidence

  contemplated by the motion is admissible; rather, it only means that, at the pretrial stage, the court

  is unable to determine whether the evidence should be excluded. Id. at 1401.

         The Defendant filed the instant Motion in Limine on January 19, 2021, and Plaintiff did

  not file a response. As an initial matter, the Court notes that because this case is now proceeding
Case 1:15-cv-01206-TWP-TAB Document 179 Filed 02/03/21 Page 2 of 3 PageID #: 1060




  to a bench trial, many of the parties' arguments regarding potential for confusion or undue

  prejudice are mooted. See United States v. Shukri, 207 F.3d 412, 419 (7th Cir. 2000) ("In a bench

  trial, we assume that the district court was not influenced by evidence improperly brought before

  it unless there is evidence to the contrary."). With these principles in mind, as discussed during

  the February 2, 2021 final pretrial conference, the following rulings are made.

          The Defendants' Motion in Limine is granted as to the following categories of evidence:

  (1) any testimony or evidence related to unrelated complaints, or discipline, or any lawsuits against

  the Defendants or other State employees; (2) any settlement or settlement negotiations between

  the parties, whether of this case or any other case; (3) the source of money to pay any damages

  that may be awarded; (4) any mention that defense lawyers work on behalf of the State of Indiana;

  (5) any allegation of misconduct by State agencies not related to the allegations in this case; (6)

  any evidence or argument about the Defendants' alleged failure to call witnesses or present

  evidence; (7) any "golden rule" argument; (8) any evidence related to attorneys' fees; and (9) any

  evidence regarding diagnosis or causation of any medical condition unless offered through the

  testimony of a qualified expert.

          The Motion in Limine is denied to the extent the Defendants seek to exclude: (1) any

  reference to the summary judgment motion or order and that this Court issued a decision; or (2)

  reference to mental or emotional damages.

          Rulings on motions in limine are preliminary.          If a party believes that evidence

  preliminarily deemed admissible or inadmissible should be challenged, counsel may raise a

  challenge at trial.




                                                   2
Case 1:15-cv-01206-TWP-TAB Document 179 Filed 02/03/21 Page 3 of 3 PageID #: 1061




                                     II. CONCLUSION

         For the reasons discussed above, the Defendants' Motion in Limine, (Dkt. [167]), is

  GRANTED in part and DENIED in part.

         SO ORDERED.

  Date: 2/3/2021


  DISTRIBUTION:

  Terry Davis, #966898
  PENDLETON CORRECTIONAL FACILITY
  Electronic Service Participant – Court Only

  William R. Growth, Recruited Counsel
  VLINK LAW FIRM LLC
  wgroth@fdgtlaborlaw.com

  Cameron S. Huffman
  INDIANA ATTORNEY GENERAL'S OFFICE
  cameron.huffman@atg.in.gov




                                                3
